DETAILED ACTION
Claims 1-26 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
	Claims 6, 8, 16, 18, and 26 are objected for reciting of limitation “IV index”.  Examiner interprets in view of specification (para. 0028) and asks to include a definition for IV as initialization vector for clarification. 
Claims 8, 10, 18, and 20 are objected for reciting of limitation “the message to be o after receiving” or “the message to be o after assigning”.  Examiner interprets in view of specification (para. 0054) and asks to add “zero” in front of “0” for clarification. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8, 11-16, 18, 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Admitted prior art (Admission) in view of Gandhi et al. (US PGPUB No. 2019/0068566).

Regarding claim 1. (Admission) does disclose, a method comprising: 
retrieving, by a computing device in a Bluetooth mesh network, user login information [(Admission), para. 0029, Examiner notes that the applicant’s specification discloses a prior art drawing disclosing, FIG. 1 shows a high level flow chart 100 of the conventional technique for operating a Bluetooth mesh network. During the setup stage 102, the provisioning application for a Bluetooth mesh network is installed on a provisioning device, such as a mobile phone. The user also creates the username and the password for a cloud based service for later backup and recovery operations.];
generating, by the computing device, a network key of the Bluetooth mesh network based on the user login information [(Admission), para. 0030, FIG. 1, During the provisioning stage 104, the installed provisioning application scans for un-provisioned Bluetooth devices in its vicinity. In conventional systems, the provisioning application generates the network key and the device key randomly at the provisioning stage.]; and 
It appears that admitted prior are by applicant is silent regarding Bluetooth mesh network and does not explicitly disclose, generating, by the computing device, an application key of a first node to be provisioned based on the user login information.
However, Ganhdi does disclose, generating, by the computing device, an application key of a first node to be provisioned based on the user login information [Gandhi, para, 0133, FIG. 9, (Examiner notes that the user is authenticated within a secure communication and interaction between a user and associated devices.  Para. 0086, FIG. 3,) For example, when the local agent is under a user's control, the local agent may be authenticated using absolute identity information of the user. This could be, for example, a login ID and a password, and/or biometrics. (Para. 0133), the one or more credential stores 925 may be configured to generate one or more files each containing a unique application key and a UUID. The one or more credential stores 925 may divide each unique application key into a server key (AK.sub.s) and a client encrypted key (Enc-AK.sub.s). The one or more credential stores 925 may provide a client file containing the client encrypted key (Enc-AK.sub.c) and the associated UUID for embedding in an electronic application to be stored in an electronic device memory of an electronic device 910.].
(Admission) and Gandhi are in the same field of endeavors as they are both pertinent to wireless communication and in particular, to distributing network based keys in mesh network.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to modify the invention of (Admission) that is related to the field of Bluetooth wireless technology.  In particular, it is related to security in Bluetooth wireless networks (Please see para. 0029-0032 and FIG. 1) with the teachings of Gandhi that is related to distributing network-based keys among entities in an electronic communication system. (Gandhi, please see abstract and para. 0002) would enable (Admission) to implement a credential storage that is imbedded in an electronic device which would include a generated application key, unique universal identifier (UUID) to prevent any security threat on private networks or local wireless mesh networks such as Bluetooth networks by encrypting application key (Gandhi, para. 0133 and FIG. 9).  

	Regarding claim 2. The combination of (Admission) and Gandhi does disclose, the method of claim 1. (Admission) does disclose, wherein the user login information is one of a user pin, or a combination of a username and a password [(Admission), para. 0029, Examiner notes that the applicant’s specification discloses a prior art drawing disclosing, FIG. 1 shows a high level flow chart 100 of the conventional technique for operating a Bluetooth mesh network. During the setup stage 102, the provisioning application for a Bluetooth mesh network is installed on a provisioning device, such as a mobile phone. The user also creates the username and the password for a cloud based service for later backup and recovery operations.].
Regarding claim 3. The combination of (Admission) and Gandhi does disclose, the method of claim 1. Furthermore (Admission) does disclose, further comprising:
 transmitting, by the computing device to the first node in the Bluetooth mesh network, a message comprising a provisioning command over the Bluetooth mesh network, the message encrypted based on the network key and the application key [(Admission), para. 0031, FIG. 1, During the operation stage 106, when the user uses the provisioning application on the provisioning device to send any command to a Bluetooth mesh node, a message is generated. The message is encrypted using the network key and the application key.].

Regarding claim 4. The combination of (Admission) and Gandhi does disclose, the method of claim 3. Furthermore, (Admission) does disclose, further comprising: 
receiving, by the computing device, a number of nodes in the Bluetooth mesh network [(Admission), para. 0030, FIG. 1, (Examiner notes that during the provisioning stage there are number of devices to be provisioned during), During the provisioning stage 104, the installed provisioning application scans for un-provisioned Bluetooth devices in its vicinity.]; and
[(Admission), para. 0030, FIG.1, Also, the provisioning application assigns the unicast address sequentially and allocatses the device key for each un-provisioned device.].

Regarding claim 5. The combination of (Admission) and Gandhi does disclose, the method of claim 4.  Furthermore, (Admission) does disclose, further comprising:
 generating, by the computing device, a device key for the first node of the nodes based on a unicast address corresponding to the first node, the message encrypted based on the network key, the application key, and the device key [(Admission), para. 0030, FIG. 1, During the provisioning stage 104, the installed provisioning application scans for un-provisioned Bluetooth devices in its vicinity. In conventional systems, the provisioning application generates the network key and the device key randomly at the provisioning stage and application key during configuration1o4. Also, the provisioning application assigns the unicast address sequentially and allocates the device key for each un-provisioned device.].

Regarding claim 6. (Admission) and Gandhi does disclose, the method of claim 3.  Furthermore (Admission) does disclose, further comprising: 
receiving, by the computing device, a beacon message from the first node over the Bluetooth mesh network, wherein the message further comprises an IV index in the beacon message [(Admission), para, 0031, FIG. 1, (Examiner notes that a mesh security parameter is known as the IV Index, and a unicast address for the device as un-provisioned device beacon in a packet or one or more messages), the provisioning device to send any command to a Bluetooth mesh node, a message is generated. The message is encrypted using the network key and the application key.].

Regarding claim 8. (Admission) and Gandhi does disclose, the method of claim 3.  Furthermore (Admission) does disclose, wherein the message further comprises a sequence number [(Admission), para. 0031, FIG. 1, the encrypted message is also protected by a unique nonce (e.g., the nonce formed from the IV index and the SEQ (e.g., a sequence number) described above).], and the method further comprises: 
determining, by the computing device, the sequence number in the message to be o after receiving an update message for an IV index from the first node [(Admission), para. 0029, FIG. 1, (Examiner notes that an encrypted value is a nonzero and is broadcasted over a Bluetooth mesh network, hence a zero value not broadcasted and using a SQE (e.g., a sequence number) to update message), the IV index is initialized to 0 at the setup stage 102.].

Regarding A non-transitory-readable medium claim 11, that is same or similar to method claim 1, and is similarly rejected.
	Regarding the non-transitory computer-readable medium claim 12 that is same or similar to method claim 2, and is similarly rejected.
Regarding the non-transitory computer-readable medium claim 13 that is same or similar to method claim 3, and is similarly rejected.
	Regarding the non-transitory computer–readable medium of claim 14 that is same or similar to method claim 4, and is similarly rejected.
Regarding the non-transitory computer-readable medium of claim 15 that is same or similar to method claim 5, and is similarly rejected.
	Regarding the non-transitory computer-readable medium of claim 16 that is same or similar to method claim 6, and is similarly rejected.
Regarding the non-transitory computer-readable medium of claim 18 that is same or similar to method claim 8, and is similarly rejected.
Regarding an apparatus claim 21 that is same or similar to method claim 1, and is similarly rejected.
Regarding the apparatus claim 22 that is same or similar to method claim 2, and is similarly rejected.	
Regarding the apparatus claim 23 that is same or similar to method claim 3, and is similarly rejected.
	Regarding the apparatus claim 24 that is same or similar to method claim 4, and is similarly rejected.
	Regarding the apparatus claim 25 that is same or similar to method claim 5, and is similarly rejected.
	Regarding the apparatus claim 26 that is same or similar to method claim 6, and is similarly rejected.

Claims 7, 9-10, 17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Admitted prior art (Admission) in view of Gandhi et al. (US PGPUB No. 2019/0068566) further in view of Jana et al. (US PGPUB No. 2020/0169572).

Regarding claim 7. The combination of (Admission) and Gandhi does disclose, the method of claim 3, wherein the message further comprises a sequence number [(Admission), para. 0031, FIG. 1, the encrypted message is also protected by a unique nonce (e.g., the nonce formed from the IV index and the SEQ (e.g., a sequence number) described above).], and the method further comprises: 
(Admission) and Gandhi does not explicitly disclose, transmitting, by the computing device to the first node, messages with incrementing sequence numbers for each of the messages;
determining, by the computing device, the sequence number in the message based on an acknowledge message received from the first node.
However, Jana does disclose, transmitting, by the computing device to the first node, messages with incrementing sequence numbers for each of the messages [Jana, 0094, FIG. 9, At 904, the monitoring device 810 (e.g., low-energy short-range wireless network processor 324 in conjunction with wireless interfaces 328) collects information (e.g., header information, such as SRC, DST, TTL, SEQ, etc.) from the first message as it is transmitted in the wireless mesh network. Together, 902 and 904 can be considered the monitoring device 810 "sniffing" the first message. As discussed above, the monitoring device 810 sniffs all messages (or packets) transmitted in the wireless mesh network in order to identify potential security threats, such as where message headers are being manipulated to increase the amount of traffic in the wireless mesh network or decrease it.]; and 
determining, by the computing device, the sequence number in the message based on an acknowledge message received from the first node [Jana, para. 0050, FIG. 5, At 504, the controller 120 sends an invitation to the device 510 in the form of a Provisioning Invite Protocol Data Unit (PDU). At 506, the device 510 responds (e.g., acknowledge message), with information about itself in a Provisioning Capabilities PDU. The Provisioning Capabilities PDU may include the number of elements the device 510 supports, the set of security algorithms supported (e.g., ECDH),].
(Admission) and Gandhi and Jana are in the same field of endeavors as they are pertinent to wireless communication and in particular, to distributing network based keys in mesh network and security threat in a mesh network.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to modify the invention of (Admission) that is related to the field of Bluetooth wireless technology.  In particular, it is related to security in Bluetooth wireless networks (Please see para. 0029-0032 and FIG. 1) with the teachings of Gandhi that is related to distributing network-based keys among entities in an electronic communication system. (Gandhi, please see abstract and para. 0002) further with teaching of Jana that is related to wireless communications, and in particular, to detection of security threats in a mesh network (Jana, please see abstract and para. 0001) would enable (Admission) and Gandhi to use a the set of 
Regarding claim 9. The combination of (Admission) and Gandhi dose disclose, the method of claim 3.  Furthermore, (Admission) does disclose, wherein the message further comprises a sequence number [(Admission), para. 0031, FIG. 1, the encrypted message is also protected by a unique nonce (e.g., the nonce formed from the IV index and the SEQ (e.g., a sequence number) described above).], and the method further comprises:
(Admission) and Gandhi odes not disclose, determining, by the computing device, the sequence number in the message based on an average number of messages per day transmitted to the first node.
 However, Jana does disclose, determining, by the computing device, the sequence number in the message based on an average number of messages per day transmitted to the first node [Jana, para. 0082, 0090, and FIG. 8A-8B, (Examiner notes that the real-time monitoring and all of the messages being exchanged would include an specific time such as day), Referring first to the introduction of a monitoring device, with the advent of large scale automation and seamless operation of a complete mesh network, it is important that such a mesh network be continuously monitored (in real-time) to ensure that it is free of any security threats. (Para 0090), There are also enhancements that can be made at a node device (e.g., node 110) in the mesh network (e.g., wireless mesh network 100). For example, each node in the network can store the Angle of Arrival (AoA) of messages from of all of its neighboring nodes. In that way, when a node receives a message from a source node having a significantly different sequence number from previous messages from that source node, the receiving node can refrain from immediately updating its sequence-source cache for the source node. Instead, based on the previously stored AoA information, the receiving node can determine whether the message is from a known node but received from a different AoA from the last received message from that node, and if it is, and the sequence number is quite high compared to the sequence number last seen, then it may choose to ignore such messages for some period of time.].
(Admission) and Gandhi and Jana are in the same field of endeavors as they are pertinent to wireless communication and in particular, to distributing network based keys in mesh network and security threat in a mesh network.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to modify the invention of (Admission) that is related to the field of Bluetooth wireless technology.  In particular, it is related to security in Bluetooth wireless networks (Please see para. 0029-0032 and FIG. 1) with the teachings of Gandhi that is related to distributing network-based keys among entities in an electronic communication system. (Gandhi, please see abstract and para. 0002) further with teaching of Jana that is related to wireless communications, and in particular, to detection of security threats in a mesh network (Jana, please see abstract and para. 0001) would enable (Admission) and Gandhi to use a set of security algorithms supported (e.eg., ECDH) and increasing or incrementing message and packets in the provisioning procedure (Jana, para. 0082, 0092 and FIG. 8A-8B).
Regarding claim 10. (Admission) and Gandhi does disclose, the method of claim 3.  Furthermore (Admission) does disclose, wherein the message further comprises a sequence number [(Admission), para. 0031, FIG. 1, the encrypted message is also protected by a unique nonce (e.g., the nonce formed from the IV index and the SEQ (e.g., a sequence number) described above).], and the method further comprises:
(Admission) and Gandhi does not disclose, determining, by the computing device, the sequence number in the message to be o after assigning a random number as a new address of the computing device, the random number being different from a previous address of the computing device.
 However, Jana does disclose, determining, by the computing device, the sequence number in the message to be o after assigning a random number as a new address of the computing device, the random number being different from a previous address of the computing device [Jana, para. 0071, 0078, The AuthValue (e.g., authentication value) field is zero for devices that do not support OOB, or it could contain small one or two octet values for devices that limit the length of input and output OOB values. Provisioning such devices in the network opens up the opportunity for an active attacker to easily bypass the security imposed by confirmation and random exchange and to eventually determine the provisioned data from the Provisioner Node by generating the session key and session nonce.  (Para. 0078), (Examiner notes that TTL is a field which all Bluetooth mesh PDUs include and it controls the maximum numbers of hops, over which a message will be relayed also TTL with zero value indicates that a message has not been relayed), A packet with a TTL of zero will be processed by the receiving node but will not be relayed. Thus, a rogue node could block a message by using the TTL--specifically, the rogue node can set the TTL value to 0 instead of decrementing it by one, and as such, the message will not be further relayed in the network, preventing the actual destination node from receiving the message, which can eventually stop communication between two nodes and/or some set of nodes. Similarly, the rogue node can modify the TTL to the maximum value to cause unnecessary flooding of packets in the mesh network.].
(Admission) and Gandhi and Jana are in the same field of endeavors as they are pertinent to wireless communication and in particular, to distributing network based keys in mesh network and security threat in a mesh network.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to modify the invention of (Admission) that is related to the field of Bluetooth wireless technology.  In particular, it is related to security in Bluetooth wireless networks (Please see para. 0029-0032 and FIG. 1) with the teachings of Gandhi that is related to distributing network-based keys among entities in an electronic communication system. (Gandhi, please see abstract and para. 0002) further with teaching of Jana that is related to wireless communications, and in particular, to detection of security threats in a mesh network (Jana, please see abstract and para. 0001) would enable (Admission) and Gandhi to use a set of security algorithms supported (e.eg., ECDH) and increasing or incrementing message and packets in the provisioning procedure (Jana, para. 0071, and 0078).
Regarding the non-transitory computer-readable medium of claim 17 that is same or similar to method claim 7, and is similarly rejected.
Regarding the non-transitory computer-readable medium of claim 19 that is same or similar to method claim 9, and is similarly rejected.
Regarding the non-transitory computer-readable medium of claim 20 that is same or similar to method claim 10, and is similarly rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to application’s disclosure:
US PGPUB No. (2021/0037387) to Kharvar disclose, A method for secure path discovery in a mesh network at a destination device is disclosed. The method includes receiving a path discovery request from an originator device and selecting a path selection in response to the path discovery request. 
US PGPUB No. (2019/0349252) to Hu disclose, information reported by one or more gateway nodes in a Bluetooth mesh network regarding an unprovisioned Bluetooth device is received. Provisioning data for the unprovisioned Bluetooth device is generated. A destination Bluetooth gateway node to which to issue the generated provisioning data is determined from among the one or more gateway nodes reporting the received information. The generated provisioning data is issued to the destination Bluetooth gateway node so that the destination Bluetooth gateway node can perform a provisioning operation directed at the unprovisioned Bluetooth device. 
US Patent No. (10,262,210) to Kirkby disclose, a method of provisioning an electronic device. The electronic device proactively broadcasts an advertising packet that includes a device identifier associated with the electronic device. A server receives the device identifier via a client device, and issues a link approval response when it verifies that the electronic device associated with the device identifier is available for provisioning in association with a user account. In response to the link approval response, the electronic device and the client device establish communication via a short range wireless link. The client device encrypts at least a portion of network credentials of a secure wireless network using a password key generated at the server, and provides the encrypted network credentials to the electronic device. The electronic device decrypts the encrypted network credentials using a key generated at the electronic device, and accesses the secure wireless network using the decrypted network credentials. 
US Patent No. (10,111,071) to Polo disclose, A system for facilitating communications in a mesh network is provided. One or more devices of the mesh network may participate as routing nodes to provide range extension for any other devices in the mesh network that would otherwise be out of range from one another. In one or more implementations, Bluetooth Low Energy (BLE) may be used as the physical transport of the mesh network.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S SHAMS whose telephone number is (571)272-3406.  The examiner can normally be reached on Monday-Friday 8:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571) 272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMMAD S SHAMS/Examiner, Art Unit 2434